UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 97-7583



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

            versus


ASNORALDO    VIAFARA,   a/k/a   Asnoraldo   Viafara
Cundumi,

                                                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-96-86-A, CA-96-1845-AM)


Submitted:    October 20, 1998                Decided:   November 3, 1998


Before ERVIN and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Asnoraldo Viafara, Appellant Pro Se. Rebeca Hidalgo Bellows, As-
sistant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Viafara, Nos. CR-96-86-A; CA-96-1845-AM

(E.D. Va. Sept. 23, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2